Case 2:20-cv-00485-SPC-MRM Document 6 Filed 08/28/20 Page 1 of 6 PageID 30




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

JUAN FRANCISCO VEGA and
BENJAMIN WALKER,

                Plaintiffs,

v.                                                          Case No.: 2:20-cv-485-FtM-38MRM

DONALD SAWYER,

                Defendant.
                                                 /

                                      OPINION AND ORDER 1

        Before the Court is the pro se civil rights complaint jointly filed by Plaintiffs Juan

Francisco Vega and Benjamin Walker. (Doc. 1, Complaint). Plaintiffs also moved to

proceed in forma pauperis. (Doc. 2). For the reasons set forth below, the Court dismisses

the Complaint without prejudice.

                                           BACKGROUND

        The Complaint, which comprises only three pages, names Donald Sawyer, Facility

Administrator of the FCCC as the sole Defendant and alleges violations of the Fourteenth

Amendment of the U.S. Constitution, “the Florida Statutes, the Government Contract” and

the Supreme Court’s decision in Kansas v. Hendricks, 521 U.S. 346 (1997). (Doc. 1 at

2). Plaintiffs are civilly committed to the Florida Civil Commitment Center (“FCCC”) under

the Sexual Violent Predators Act, Fla. Stat. §§ 394.910-.913, by which a person

determined to be a sexually violent predator must be housed in a secure facility “for


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00485-SPC-MRM Document 6 Filed 08/28/20 Page 2 of 6 PageID 31




control, care, and treatment until such time as the person’s mental abnormality or

personality disorder has so changed that it is safe for the person to be at large.” §

394.917(2). According to the Complaint, “because a few residents chose not to wear a

mask” Defendant Sawyer decided to “STOP the normal operation of the comprehensive

Sexually Violent Predator Program.” (Doc. 1 at 2, emphasis in original). Plaintiffs claim

Defendant Sawyer’s decision “creates a “PRISON setting which subjects Plaintiffs to

double jeopardy since the civil detention STOPS being forensic mental health.” (Id. at 3,

emphasis in original).

                                  LEGAL STANDARDS

       Because Plaintiffs seek to proceed in forma pauperis, the Court is to review the

complaint sua sponte to determine whether it is frivolous, malicious, or fails to state a

claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(i)-(iii); Troville v. Venz,

303 F.3d 1256, 1260 (11th Cir. 2002). This Court uses the standard for Fed. R. Civ. P.

12(b)(6) dismissals for dismissals under §1915(e)(2)(B)(ii). See Alba v. Montford, 517

F.3d 1249, 1252 (11th Cir. 2008). Under Rule 12(b)(6), a complaint may be dismissed if

the claim alleged is not plausible. See Bell Atlantic v. Twombly, 550 U.S. 544, 556 (2007).

All pleaded facts are deemed true for the purposes of Rule 12(b)(6), but a complaint is

still insufficient without adequate facts. See id. at 556; see also Hunt v. Aimco Props.,

L.P., 814 F.3d 1213, 1221 (11th Cir. 2016) (a complaint “must include enough facts to

state a claim to relief that is plausible on its face.”). The facts alleged must be enough to

permit “the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). And, the asserted facts

must “raise a reasonable expectation that discovery will reveal evidence” for the plaintiff’s




                                             2
Case 2:20-cv-00485-SPC-MRM Document 6 Filed 08/28/20 Page 3 of 6 PageID 32




claim. Twombly, 550 U.S. at 556. However, “labels . . . conclusions, and a formulaic

recitation of the elements of a cause of action” are not enough to meet the plausibility

standard. Id. at 555.

       A claim for relief brought under 42 U.S.C. § 1983 requires a plaintiff first to allege

a violation of a right secured by the Constitution or under the laws of the United States;

and, second to allege that the deprivation was committed or caused by a person actin

under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Arrington v. Cobb

County, 139 F.3d 865, 872 (11th Cir. 1998). “[C]omplaints in § 1983 cases must . . .

contain either direct or inferential allegations respecting all the material elements

necessary to sustain a recovery under some viable legal theory.” Randall v. Scott, 610

F.3d 701, 707 n.2 (11th Cir. 2020) (citation and internal quotation marks omitted). Further,

plaintiff must allege a causal connection between the defendant’s conduct and the alleged

constitutional deprivation. Swint v. City of Wadley, Ala., 51 F.3d 988, 999 (11th Cir. 1995).

       The Court must liberally construe a pro se complaint. Tannenbaum v. United

States, 148 F. 3d 1262, 1263 (11th Cir. 1998) (per curiam). Courts, however, are not

under a duty to “re-write” a plaintiff’s complaint to find a claim. Peterson v. Atlanta Hous.

Auth., 998 F.2d 904, 912 (11th Cir. 1993). Nor is the Court required to credit a pro se

plaintiff’s “bald assertions” or “legal conclusions” as facts. Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure, § 1357 (3d ed. 2013)(noting that courts, when

examining a 12(b)(6) motions have rejected “legal conclusions,” “unsupported

conclusions of law,” or “sweeping legal conclusion . . . in the form of factual allegations.”).

       Because FCCC residents are civilly confined they are afforded a higher standard

of care than those who are criminally committed. Youngberg v. Romeo, 457 U.S. 307,




                                              3
Case 2:20-cv-00485-SPC-MRM Document 6 Filed 08/28/20 Page 4 of 6 PageID 33




321-22 (1982); Dolihite v. Maughon, 74 F.3d 1027, 1041 (11th Cir.1996) (“[P]ersons

subjected to involuntary civil commitment are entitled to more considerate treatment and

conditions of confinement than criminals whose conditions of confinement are designed

to punish.”). In evaluating whether a condition or restriction accompanying detention

violates of a civil detainee’s constitutionally protected rights, the Court considers whether

the condition amounts to punishment. Bell v. Wolfish, 441 U.S. 520, 535 (1979). Whether

a condition is intended to punish or merely is incidental to some other legitimate

governmental purpose turns on whether the restriction or condition “is reasonable related

to a legitimate goal-if it is arbitrary or purposeless-a court permissibly may infer that the

purpose of the governmental action is punishment.” Id. at 639. In doing so, the Court

must be mindful that matters of administration of a facility are better suited to

administrators and not the courts. Id. at 532.

                                          DISCUSSION

       At the outset, Plaintiffs’ generalized and vague claims that Defendant Sawyer’s

decision violated either unspecified “Florida Statutes or Government Contract” is not

actionable under §1983.      Section 1983 does not create a remedy for every wrong

committed under color of state law, but only for those actions that deprive a litigant of a

federal right. Paul v. Davis, 424 U.S. 693, 698-99 (1976). Rights “created only by state

law . . . are not subject to substantive due process protection. . . because substantive due

process rights are created only by the Constitution.” McKinney v. Pate, 20 F.3d 1550,

1556 (11th Cir.1994) (en banc ) (quotations and citation omitted). See also, Knight v.

Jacobson, 300 F.3d 1272, 1276 (11th Cir.2002) (“violation of state law . . . is not enough

by itself to support a claim under section 1983.”).




                                             4
Case 2:20-cv-00485-SPC-MRM Document 6 Filed 08/28/20 Page 5 of 6 PageID 34




       The Court now turns to Plaintiffs Fourteenth Amendment claim.                  Essentially,

Plaintiffs fault Defendant Sawyer because he altered in some undefined manner the

FCCC’s treatment program in response to certain residents’ refusal to wear a facial mask

due to the COVID-19 global crisis. Plaintiffs appear to suggest that “no law” requires

them to wear a mask so the changes to the “normal operations” of the FCCC”s treatment

program automatically turns the FCCC into a prison and thus is per se unconstitutional.

Beyond this conclusory allegation, Vega and Walker provide no specific allegations

detailing how the treatment program’s “normal operation” has been changed and how

those changes rise to the level of constitutional deprivation.

       Because of the COVID-19 pandemic, several correctional facilities, penitentiaries,

and detention centers have implemented specific procedures to best align with the CDC’s

COVID-19 recommendations, including mandating the wearing of masks. 2 See Swain v.

Junior, 961 F.3d 1276, 1281 (11th Cir. 2020); Amos v. Taylor, 2020 U.S. Dist. LEXIS

72532, at *29 (N.D. Miss. April 24, 2020). While the details about the operational status

of the FCCC’s treatment program remain wholly unclear, Vega and Walker acknowledge

the changes were due to residents not wearing face masks. (Doc. 1 at 2). Notably neither

Vega nor Walker state whether they are adhering to the mask requirement nor do they

claim that the treatment program has completely stopped. Based on the sparsity of the

pleading the Court finds the Complaint falls far short of plausibly stating a Fourteenth

Amendment claim.        Because matters of institutional security are better suited to its

administrators, the Court finds Defendant’s decision to amend the “normal” operation of



2 See Ctrs. for Disease Control & Prevention, Interim Guidance on Management of Coronavirus Disease
2019     (COVID-19)     in    Correctional    and     Detention   Facilities (March      23, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf.




                                                5
Case 2:20-cv-00485-SPC-MRM Document 6 Filed 08/28/20 Page 6 of 6 PageID 35




the program in response to the current global healthcare pandemic is reasonably related

to a legitimate governmental objective—the health and safety of the FCCC’s detainees

and staff. Block v. Rutherford, 468 U.S. 576, 585 (1984). Indeed, “known noncompliance

with generally accepted guidelines for inmate health strongly indicates deliberate

indifference to a substantial risk of serious harm.” Hernandez v. Cnty. of Monterey, 110

F. Supp. 3d 929, 943 (N.D. Cal. 2015).

       The Court finds the Complaint fails to plausibly state a viable claim under § 1983

and dismisses the case without prejudice. Because this dismissal is without prejudice,

Plaintiffs may refile an action by filing a new action using the Court’s approved civil rights

complaint form for confined pro se litigants. Plaintiffs should not use this case number on

their new case and must each file a separate motion to proceed in forma pauperis

attaching a copy of their six-month resident.

       Accordingly, it is hereby

       ORDERED:

       1. Plaintiffs’ Complaint (Doc. 1) is DISMISSED without prejudice under 28

          U.S.C. § 1915(e)(2)(B)(ii).

       2. The Clerk is DIRECTED to provide Plaintiffs with a blank civil right rights

          complaint form for pro se confined litigants, terminate any pending motions,

          enter judgment and close this case.

       DONE and ORDERED in Fort Myers, Florida this 28th day of August 2020.




SA: FTMP-1
Copies: All Parties of Record




                                              6
